DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 6/7/2022, with respect to claims 1-7, 21-29 have been fully considered and are persuasive.  The rejection of claims 1-7, 21-29 have been withdrawn. 

Allowable Subject Matter
Claims 1-7, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 21-29 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… storing, at the coordinating server, at least one statistical measure of a signal quality measurement of aggregated additional records; 
 	updating, at the coordinating server, a minimum and a maximum threshold value for an operational network parameter based on the stored at least one statistical measure; and 
 	adjusting at the aggregation server network node, the operational network parameter based on the minimum and the maximum threshold value, compiling, at a base station, a record of call drops per aggregated location at a database; 
 	performing, at the base station, prediction of future call drops based on the compiled record of call drops per aggregated location and a position parameter, thereby providing an improvement to the radio access network over a geographic area.… in combination with other limitations recited as specified in claim 1.

 	The first closest prior art Bells et al (USPN 2011/0195725) discloses a system and method for obtaining and storing measurement records provided by mobile devices. However, Bells fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Itoh et al (USPN 2003/0031135) discloses a system and method of performing transmission power adjustment by a base station to achieve a desired quality metric.  However, Kim fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Ramankutty et al (USPN 2010/0299419) discloses a system and method for implementing a coordinating server between a base station and a core network. However, Ramankutty fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469